NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



CRACCHIOLA RENOVATIONS,                      )
                                             )
             Appellant,                      )
                                             )
v.                                           )
                                             )      Case No. 2D18-1747
FRANK WINSTON CRUM INSURANCE                 )
COMPANY,                                     )
                                             )
             Appellee.                       )
                                             )

Opinion filed November 8, 2019.

Appeal from the Circuit Court for Sarasota
County; Andrea McHugh, Judge.

Raymond A. Haas, Chioma H. Michel and
Stephen Janes of HD Law Partners,
Tampa, for Appellant.

Jennifer J, Kennedy of Abbey, Adams,
Byelick & Mueller, L.L.P., St. Petersburg,
for Appellee.


PER CURIAM.

             Affirmed.


VILLANTI, SLEET, and ATKINSON, JJ., Concur.